                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                5:15-CV-66-GCM



MARSHALL LEE BROWN, JR.,                           )
                                                   )
                       Plaintiff,                  )
                                                   )
       v                                           )                     ORDER
                                                   )
GEORGE T. SOLOMON, et al.,                         )
                                                   )
                       Defendants.                 )


       THIS MATTER is before the Court on the parties’ Status Report and Request to Continue

Stay (Doc. No. 71), which the Court construes as a Motion for Continuance (“Motion”). The

parties’ Motion is DENIED. The Court previously informed the parties that if they were unable to

settle this case by February 11, 2020, they should be prepared for trial in March 2020. This case is

now set for trial on March 30, 2020, at 10:00 a.m. The parties are hereby directed as follows:

       By March 2, 2020 at 4:00 p.m. the parties must either (1) file a stipulation of dismissal,

(2) file a notice of settlement, or (3) complete the following requirements for trial:

       a. Make all pretrial disclosures in compliance with Fed. R. Civ. P. 26(a)(3).

       b. Agree to the extent possible on the authenticity of exhibits.

       c. Agree upon the issues for the jury. If counsel cannot agree, each party should submit

           its own proposed issues.

       d. File a trial brief, a joint statement of the issues remaining for trial, request for voir dire

           and proposed jury instructions.

       e. File proposed findings of fact and conclusions of law in all non-jury matters.
       f. Issue any needed subpoenas.

       If the parties do not file a stipulation of dismissal or notice of settlement, they are also

advised of the following:

       a. When presenting judgments or orders for the trial judge’s signature, you are required

           to submit them in Microsoft Word via CyberClerk.

       b. Exhibits: Parties are expected to use presentation technology available in the courtroom

           to display evidence to the jury. Training on the equipment should be arranged well in

           advance of trial with the courtroom deputy. See “Courtroom Technology” link on the

           district website at www.ncwd.uscourts.gov. Counsel shall provide in electronic format

           any exhibits of documents, photographs, videos, and any other evidence that may be

           reduced to an electronic file, for the use of Court personnel and the Court’s Jury

           Evidence Recording System (JERS) during trial. Documents and photographs shall be

           in .pdf, .jpg, .bmp, .tif, or .gif format; video and audio recordings shall be in .avi, .wmv,

           .mpg, .mp3, .mp4, .wma, .wav or .3gpp format. Each electronic exhibit shall be saved

           as a separate, independent file, and provided to the Court on a storage device, such as

           cd, dvd, or flash drive. Exhibit files shall be named consistent with their order and name

           on the exhibit list. For example:

           Exhibit 1 - photograph of....

           Exhibit 2(a) - contract

           Exhibit 2(b) - video deposition of....

SO ORDERED.


                                                      Signed: February 12, 2020
